--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.10
 
SUBSIDIARY GUARANTY
 
New York, New York
May 28, 2008

 
FOR VALUE RECEIVED, and in consideration of note purchases from, loans made or
to be made or credit otherwise extended or to be extended by the Purchasers (as
defined below) to or for the account of Pervasip Corp. (f/k/a/  eLEC
Communications Corp.), a New York corporation (the “Company”), from time to time
and at any time and for other good and valuable consideration and to induce the
Purchasers, in their discretion, to purchase such notes, make such loans or
extensions of credit and to make or grant such renewals, extensions, releases of
collateral or relinquishments of legal rights as the Creditor Parties (as
defined below) may deem advisable, each of the undersigned (and each of them if
more than one, the liability under this Guaranty being joint and several)
(jointly and severally referred to as “Guarantors” or “the undersigned”)
unconditionally guaranties to the Creditor Parties, their successors, endorsees
and assigns the prompt payment when due (whether by acceleration or otherwise)
of all present and future obligations and liabilities of any and all kinds of
the Company to the Creditor Parties and of all instruments of any nature
evidencing or relating to any such obligations and liabilities upon which the
Company or one or more parties and the Company is or may become liable to the
Creditor Parties, whether incurred by the Company as maker, endorser, drawer,
acceptor, guarantors, accommodation party or otherwise, and whether due or to
become due, secured or unsecured, absolute or contingent, joint or several, and
however or whenever acquired by the Creditor Parties, whether arising under, out
of, or in connection with (i) that certain Securities Purchase Agreement dated
as of the date hereof (as amended, restated, modified and/or supplemented from
time to time, the “Securities Purchase Agreement”) by and between the Company,
the purchasers named therein or which thereafter become a party thereto (each a
“Purchaser” and collectively, the “Purchasers”) and LV Administrative Services,
Inc., as administrative and collateral agent for the Purchasers (in such
capacity, the “Agent”) (the Purchasers and the Agent, each a “Creditor Party”
and collectively, the “Creditor Parties”) and (ii) each Related Agreement
referred to in the Securities Purchase Agreement (the Securities Purchase
Agreement and each Related Agreement, as each may be amended, modified, restated
or supplemented from time to time, are collectively referred to herein as the
“Documents”), or any documents, instruments or agreements relating to or
executed in connection with the Documents or any documents, instruments or
agreements referred to therein or otherwise, or any other indebtedness,
obligations or liabilities of the Company to the Creditor Parties, whether now
existing or hereafter arising, direct or indirect, liquidated or unliquidated,
absolute or contingent, due or not due and whether under, pursuant to or
evidenced by a note, agreement, guaranty, instrument or otherwise (all of which
are herein collectively referred to as the “Obligations”), and irrespective of
the genuineness, validity, regularity or enforceability of such Obligations, or
of any instrument evidencing any of the Obligations or of any collateral
therefor or of the existence or extent of such collateral, and irrespective of
the allowability, allowance or disallowance of any or all of the Obligations in
any case commenced by or against the Company under Title 11, United States Code,
including, without limitation, obligations or indebtedness of the Company for
post-petition interest, fees, costs and charges that would have accrued or been
added to the Obligations but for the commencement of such case.  Terms not
otherwise defined herein shall have the meaning assigned such terms in the
Securities Purchase Agreement.  In furtherance of the foregoing, the undersigned
hereby agrees as follows:
 
1. No Impairment.  The Creditor Parties may at any time and from time to time,
either before or after the maturity thereof, without notice to or further
consent of the undersigned, extend the time of payment of, exchange or surrender
any collateral for, renew or extend any of the Obligations or increase or
decrease the interest rate thereon, or any other agreement with the Company or
with any other party to or person liable on any of the Obligations, or
interested therein, for the extension, renewal, payment, compromise, discharge
or release thereof, in whole or in part, or for any modification of the terms
thereof or of any agreement between any Creditor Party and the Company or any
such other party or person, or make any election of rights the Creditor Parties
may deem desirable under the United States Bankruptcy Code, as amended, or any
other federal or state bankruptcy, reorganization, moratorium or insolvency law
relating to or affecting the enforcement of creditors’ rights generally (any of
the foregoing, an “Insolvency Law”) without in any way impairing or affecting
this Guaranty.  This instrument shall be effective regardless of the subsequent
incorporation, merger or consolidation of the Company, or any change in the
composition, nature, personnel or location of the Company and shall extend to
any successor entity to the Company, including a debtor in possession or the
like under any Insolvency Law.
 
2. Guaranty Absolute.  Subject to Section 5(c) hereof, each of the undersigned
jointly and severally guarantees that the Obligations will be paid strictly in
accordance with the terms of the Documents and/or any other document, instrument
or agreement creating or evidencing the Obligations, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Company with respect thereto.  Guarantors
hereby knowingly accept the full range of risk encompassed within a contract of
“continuing guaranty” which risk includes the possibility that the Company will
contract additional indebtedness, obligations and liabilities for which
Guarantors may be liable hereunder after the Company’s financial condition or
ability to pay its lawful debts when they fall due has deteriorated, whether or
not the Company has properly authorized incurring such additional indebtedness,
obligations and liabilities.  The undersigned acknowledge that (i) no oral
representations, including any representations to extend credit or provide other
financial accommodations to the Company, have been made by any Creditor Party to
induce the undersigned to enter into this Guaranty and (ii) any extension of
credit to the Company shall be governed solely by the provisions of the
Documents.  The liability of each of the undersigned under this Guaranty shall
be absolute and unconditional, in accordance with its terms, and shall remain in
full force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever, including, without limitation: (a) any waiver, indulgence, renewal,
extension, amendment or modification of or addition, consent or supplement to or
deletion from or any other action or inaction under or in respect of the
Documents or any other instruments or agreements relating to the Obligations or
any assignment or transfer of any thereof, (b) any lack of validity or
enforceability of any Document or other documents, instruments or agreements
relating to the Obligations or any assignment or transfer of any thereof, (c)
any furnishing of any additional security to the Creditor Parties or their
assignees or any acceptance thereof or any release of any security by the
Creditor Parties or their assignees, (d) any limitation on any party’s liability
or obligation under the Documents or any other documents, instruments or
agreements relating to the Obligations or any assignment or transfer of any
thereof or any invalidity or unenforceability, in whole or in part, of any such
document, instrument or agreement or any term thereof, (e) any bankruptcy,
insolvency, reorganization, composition, adjustment, dissolution, liquidation or
other like proceeding relating to the Company, or any action taken with respect
to this Guaranty by any trustee or receiver, or by any court, in any such
proceeding, whether or not the undersigned shall have notice or knowledge of any
of the foregoing, (f) any exchange, release or nonperfection of any collateral,
or any release, or amendment or waiver of or consent to departure from any
guaranty or security, for all or any of the Obligations or (g) any other
circumstance which might otherwise constitute a defense available to, or a
discharge of, the undersigned.  Any amounts due from the undersigned to the
Creditor Parties shall bear interest until such amounts are paid in full at the
highest rate then applicable to the Obligations.  Obligations include
post-petition interest whether or not allowed or allowable.
 

--------------------------------------------------------------------------------


 
 
3. Waivers.
 
(a) This Guaranty is a guaranty of payment and not of collection.  The Creditor
Parties shall be under no obligation to institute suit, exercise rights or
remedies or take any other action against the Company or any other person or
entity liable with respect to any of the Obligations or resort to any collateral
security held by it to secure any of the Obligations as a condition precedent to
the undersigned being obligated to perform as agreed herein and each of the
Guarantors hereby waives any and all rights which it may have by statute or
otherwise which would require the Creditor Parties to do any of the
foregoing.  Each of the Guarantors further consents and agrees that the Creditor
Parties shall be under no obligation to marshal any assets in favor of
Guarantors, or against or in payment of any or all of the Obligations.  The
undersigned hereby waives all suretyship defenses and any rights to interpose
any defense, counterclaim or offset of any nature and description which the
undersigned may have or which may exist between and among any Creditor Party,
the Company and/or the undersigned with respect to the undersigned’s obligations
under this Guaranty, or which the Company may assert on the underlying debt,
including but not limited to failure of consideration, breach of warranty,
fraud, payment (other than cash payment in full of the Obligations), statute of
frauds, bankruptcy, infancy, statute of limitations, accord and satisfaction,
and usury.
 
(b) Each of the undersigned further waives (i) notice of the acceptance of this
Guaranty, of the making of any such loans or extensions of credit, and of all
notices and demands of any kind to which the undersigned may be entitled,
including, without limitation, notice of adverse change in the Company’s
financial condition or of any other fact which might materially increase the
risk of the undersigned and (ii) presentment to or demand of payment from anyone
whomsoever liable upon any of the Obligations, protest, notices of presentment,
non-payment or protest and notice of any sale of collateral security or any
default of any sort.
 
(c) Notwithstanding any payment or payments made by the undersigned hereunder,
or any setoff or application of funds of the undersigned by any Creditor Party,
the undersigned shall not be entitled to be subrogated to any of the rights of
such Creditor Party against the Company or against any collateral or guarantee
or right of offset held by such Creditor Party for the payment of the
Obligations, nor shall the undersigned seek or be entitled to seek any
contribution or reimbursement from the Company in respect of payments made by
the undersigned hereunder, until all amounts owing to the Creditor Parties by
the Company on account of the Obligations are indefeasibly paid in full and the
Purchasers’ obligation to extend credit pursuant to the Documents have been
terminated.  If, notwithstanding the foregoing, any amount shall be paid to the
undersigned on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full and the Purchasers’ obligation to
extend credit pursuant to the Documents shall not have been terminated, such
amount shall be held by the undersigned in trust for the Creditor Parties,
segregated from other funds of the undersigned, and shall forthwith upon, and in
any event within two (2) business days of, receipt by the undersigned, be turned
over to the Agent in the exact form received by the undersigned (duly endorsed
by the undersigned to the Agent, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Agent may
determine, subject to the provisions of the Documents.  Any and all present and
future debts, obligations and liabilities of the Company to any of the
undersigned are hereby waived and postponed in favor of, and subordinated to the
full payment and performance of, all present and future debts and Obligations of
the Company to the Creditor Parties.
 
4. Security.  All sums at any time to the credit of the undersigned and any
property of the undersigned in any Creditor Party’s possession or in the
possession of any bank, financial institution or other entity that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Creditor Party (each such entity, an
“Affiliate”) shall be deemed held by such Creditor Party or such Affiliate, as
the case may be, as security for any and all of the undersigned’s obligations
and liabilities to the Creditor Parties and to any Affiliate of the Creditor
Parties, no matter how or when arising and whether under this or any other
instrument, agreement or otherwise.
 
5. Representations and Warranties.  Each of the undersigned respectively, hereby
jointly and severally represents and warrants (all of which representations and
warranties shall survive until all Obligations are indefeasibly satisfied in
full and the Documents have been irrevocably terminated), that:
 
(a) Corporate Status.  It is a corporation, partnership or limited liability
company, as the case may be, duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization indicated on the
signature page hereof and has full power, authority and legal right to own its
property and assets and to transact the business in which it is engaged.
 
(b) Authority and Execution.  It has full power, authority and legal right to
execute and deliver, and to perform its obligations under, this Guaranty and has
taken all necessary corporate, partnership or limited liability company, as the
case may be, action to authorize the execution, delivery and performance of this
Guaranty.
 
(c) Legal, Valid and Binding Character.  This Guaranty constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting the
enforcement of creditor’s rights and general principles of equity that restrict
the availability of equitable or legal remedies.
 
(d) Violations.  The execution, delivery and performance of this Guaranty will
not violate any requirement of law applicable to it or any contract, agreement
or instrument to which it is a party or by which it or any of its property is
bound or result in the creation or imposition of any mortgage, lien or other
encumbrance other than in favor of the Agent, for the ratable benefit of the
Creditor Parties, on any of its property or assets pursuant to the provisions of
any of the foregoing, which, in any of the foregoing cases, could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
 
- 2 -

--------------------------------------------------------------------------------


 
(e) Consents or Approvals.  No consent of any other person or entity (including,
without limitation, any creditor of the undersigned) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty by it, except to the extent that the failure to
obtain any of the foregoing could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
 
(f) Litigation.  No litigation, arbitration, investigation or administrative
proceeding of or before any court, arbitrator or governmental authority, bureau
or agency is currently pending or, to the best of its knowledge, threatened (i)
with respect to this Guaranty or any of the transactions contemplated by this
Guaranty or (ii) against or affecting it, or any of its property or assets,
which, in each of the foregoing cases, if adversely determined, could reasonably
be expected to have a Material Adverse Effect.
 
(g) Financial Benefit.  It has derived or expects to derive a financial or other
advantage from each and every loan, advance or extension of credit made under
the Documents or other Obligation incurred by the Company to the Creditor
Parties.
 
6. Acceleration.
 
(a) If any breach of any covenant or condition or other event of default shall
occur and be continuing under any agreement made by the Company or any of the
undersigned to any Creditor Party, or either the Company or any of the
undersigned should at any time become insolvent, or make a general assignment,
or if a proceeding in or under any Insolvency Law shall be filed or commenced
by, or in respect of, any of  the undersigned, or if a notice of any lien, levy,
or assessment is filed of record with respect to any assets of any of the
undersigned by the United States of America or any department, agency, or
instrumentality thereof, or if any taxes or debts owing at any time or times
hereafter to any one of them becomes a lien or encumbrance upon any assets of
the undersigned in any Creditor Party’s possession, or otherwise, any and all
Obligations shall for purposes hereof, at the Creditor Parties’ option, be
deemed due and payable without notice notwithstanding that any such Obligation
is not then due and payable by the Company.
 
(b) Each of the undersigned will promptly notify the Agent of any default by
such undersigned in its respective performance or observance of any term or
condition of any agreement to which the undersigned is a party if the effect of
such default is to cause, or permit the holder of any obligation under such
agreement to cause, such obligation to become due prior to its stated maturity
and, if such an event occurs, the Creditor Parties shall have the right to
accelerate such undersigned’s obligations hereunder.
 
7. Payments from Guarantors.  The Creditor Parties, in their sole and absolute
discretion, with or without notice to the undersigned, may apply on account of
the Obligations any payment from the undersigned or any other guarantors, or
amounts realized from any security for the Obligations, or may deposit any and
all such amounts realized in a non-interest bearing cash collateral deposit
account to be maintained as security for the Obligations.
 
8. Costs.  The undersigned shall pay on demand, all costs, fees and expenses
(including expenses for legal services of every kind) relating or incidental to
the enforcement or protection of the rights of the Creditor Parties hereunder or
under any of the Obligations.
 
9. No Termination.  This is a continuing irrevocable guaranty and shall remain
in full force and effect and be binding upon the undersigned, and each of the
undersigned’s successors and assigns, until all of the Obligations have been
paid in full and the Purchasers’ obligation to extend credit pursuant to the
Documents has been irrevocably terminated.  If any of the present or future
Obligations are guarantied by persons, partnerships, corporations or other
entities in addition to the undersigned, the death, release or discharge in
whole or in part or the bankruptcy, merger, consolidation, incorporation,
liquidation or dissolution of one or more of them shall not discharge or affect
the liabilities of any undersigned under this Guaranty.
 
10. Recapture.  Anything in this Guaranty to the contrary notwithstanding, if
any Creditor Party receives any payment or payments on account of the
liabilities guaranteed hereby, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver, or any other party under
any Insolvency Law, common law or equitable doctrine, then to the extent of any
sum not finally retained by the Creditor Parties, the undersigned’s obligations
to the Creditor Parties shall be reinstated and this Guaranty shall remain in
full force and effect (or be reinstated) until payment shall have been made to
the Creditor Parties, which payment shall be due on demand.
 
11. Books and Records.  The books and records of the Agent showing the account
between the Creditor Parties and the Company shall be admissible in evidence in
any action or proceeding, shall be binding upon the undersigned for the purpose
of establishing the items therein set forth and shall constitute prima facie
proof thereof.
 
12. No Waiver.  No failure on the part of any Creditor Party to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by any Creditor Party
of any right, remedy or power hereunder preclude any other or future exercise of
any other legal right, remedy or power.  Each and every right, remedy and power
hereby granted to the Creditor Parties or allowed it by law or other agreement
shall be cumulative and not exclusive of any other, and may be exercised by the
Creditor Parties at any time and from time to time.
 
- 3 -

--------------------------------------------------------------------------------


 
 
13. Waiver of Jury Trial. EACH OF THE UNDERSIGNED DOES HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED ON OR WITH RESPECT TO THIS GUARANTY OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR RELATING OR INCIDENTAL HERETO.  THE UNDERSIGNED DOES
HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF ANY CREDITOR PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH CREDITOR PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL
PROVISION.
 
14. Governing Law; Jurisdiction; Amendments.  THIS INSTRUMENT CANNOT BE CHANGED
OR TERMINATED ORALLY, AND SHALL BE GOVERNED, CONSTRUED AND INTERPRETED AS TO
VALIDITY, ENFORCEMENT AND IN ALL OTHER RESPECTS IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT HAVING EFFECT TO PRINCIPLES OF CONFLICTS OF
LAWS.  EACH OF THE UNDERSIGNED EXPRESSLY CONSENTS TO THE JURISDICTION AND VENUE
OF THE SUPREME COURT OF THE STATE OF NEW YORK, COUNTY OF NEW YORK, AND OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR ALL
PURPOSES IN CONNECTION HEREWITH.  ANY JUDICIAL PROCEEDING BY THE UNDERSIGNED
AGAINST ANY CREDITOR PARTY INVOLVING, DIRECTLY OR INDIRECTLY ANY MATTER OR CLAIM
IN ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED HEREWITH SHALL BE BROUGHT
ONLY IN THE SUPREME COURT OF THE STATE OF NEW YORK, COUNTY OF NEW YORK OR THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.  THE
UNDERSIGNED FURTHER CONSENTS THAT ANY SUMMONS, SUBPOENA OR OTHER PROCESS OR
PAPERS (INCLUDING, WITHOUT LIMITATION, ANY NOTICE OR MOTION OR OTHER APPLICATION
TO EITHER OF THE AFOREMENTIONED COURTS OR A JUDGE THEREOF) OR ANY NOTICE IN
CONNECTION WITH ANY PROCEEDINGS HEREUNDER, MAY BE SERVED INSIDE OR OUTSIDE OF
THE STATE OF NEW YORK OR THE SOUTHERN DISTRICT OF NEW YORK BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY PERSONAL SERVICE PROVIDED A
REASONABLE TIME FOR APPEARANCE IS PERMITTED, OR IN SUCH OTHER MANNER AS MAY BE
PERMISSIBLE UNDER THE RULES OF SAID COURTS.  EACH OF THE UNDERSIGNED WAIVES ANY
OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED HEREON AND SHALL
NOT ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE OR BASED UPON
FORUM NON CONVENIENS.
 
15. Severability.  To the extent permitted by applicable law, any provision of
this Guaranty which is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
16. Amendments, Waivers.  No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the undersigned therefrom shall in any
event be effective unless the same shall be in writing executed by each of the
undersigned directly affected by such amendment and/or waiver and the Agent.
 
17. Notice.  All notices, requests and demands to or upon the undersigned, shall
be in writing and shall be deemed to have been duly given or made (a) when
delivered, if by hand, (b) three (3) days after being sent, postage prepaid, if
by registered or certified mail, (c) when confirmed electronically, if by
facsimile, or (d) when delivered, if by a recognized overnight delivery service
in each event, to the numbers and/or address set forth beneath the signature of
the undersigned.
 
18. Successors.  Each Creditor Party may, from time to time, without notice to
the undersigned, sell, assign, transfer or otherwise dispose of all or any part
of the Obligations and/or rights under this Guaranty.  Without limiting the
generality of the foregoing, each Creditor Party may assign, or grant
participations to, one or more banks, financial institutions or other entities
all or any part of any of the Obligations.  In each such event, the Creditor
Parties, their Affiliates and each and every immediate and successive purchaser,
assignee, transferee or holder of all or any part of the Obligations shall have
the right to enforce this Guaranty, by legal action or otherwise, for its own
benefit as fully as if such purchaser, assignee, transferee or holder were
herein by name specifically given such right.  The Creditor Parties shall have
an unimpaired right to enforce this Guaranty for its benefit with respect to
that portion of the Obligations which the Creditor Parties have not disposed of,
sold, assigned, or otherwise transferred.
 
19. Additional Guarantors.  It is understood and agreed that any person or
entity that desires to become a Guarantor hereunder, or is required to execute a
counterpart of this Guaranty after the date hereof pursuant to the requirements
of any Document, shall become a Guarantor hereunder by (x) executing a joinder
agreement in form and substance satisfactory to the Agent, (y) delivering
supplements to such exhibits and annexes to such Documents as the Agent shall
reasonably request and/or as may be required by such joinder agreement and (z)
taking all actions as specified in this Guaranty as would have been taken by
such Guarantor had it been an original party to this Guaranty, in each case with
all documents required above to be delivered to the Agent and with all documents
and actions required above to be taken to the reasonable satisfaction of the
Agent.
 
20. Release.  Nothing except cash payment in full of the Obligations shall
release any of the undersigned from liability under this Guaranty.
 
21. Limitation of Obligations under this Guaranty.  Each Guarantor and each
Creditor Party (by its acceptance of the benefits of this Guaranty) hereby
confirms that it is its intention that this Guaranty not constitute a fraudulent
transfer or conveyance for purposes of the Bankruptcy Code, the Uniform
Fraudulent Conveyance Act of any similar Federal or state law.  To effectuate
the foregoing intention, each Guarantor and each Creditor Party (by its
acceptance of the benefits of this Guaranty) hereby irrevocably agrees that the
Obligations guaranteed by such Guarantor shall be limited to such amount as
will, after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Guarantor that are relevant under such laws and
after giving effect to any rights to contribution pursuant to any agreement
providing for an equitable contribution among such Guarantor and the other
Guarantors (including this Guaranty), result in the Obligations of such
Guarantor under this Guaranty in respect of such maximum amount not constituting
a fraudulent transfer or conveyance.
 
[REMAINDER OF THIS PAGE IS BLANK.
 
SIGNATURE PAGE IMMEDIATELY FOLLOWS]


 
- 4 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Guaranty has been executed by the undersigned this 28th
day of May, 2008.
 
VOX COMMUNICATIONS CORP.
 
 
By:
/s/ Paul H. Riss
 

 
Name: Paul H. Riss

 
Title: Chief Executive Officer

 
 
Address:
75 South Broadway, Suite 302

 
White Plains, NY 10602

 
Facsimile:914-682-0820

 
State of Incorporation:  Delaware

 
 
AVI HOLDING CORP.

 
 
By:
/s/ Paul H. Riss
 

 
Name: Paul H. Riss

 
Title: Chief Executive Officer

 
 
Address:
75 South Broadway, Suite 302

 
White Plains, NY 10602

 
Facsimile:914-682-0820

 
State of Incorporation:  Texas

 
TELCOSOFTWARE.COM CORP.
 
 
By:
/s/ Paul H. Riss
 

 
Name: Paul H. Riss

 
Title: Chief Executive Officer

 
 
Address:
75 South Broadway, Suite 302

 
White Plains, NY 10602

 
Facsimile:914-682-0820

 
State of Incorporation:  Delaware

 
LINE ONE, INC.
 
 
By:
/s/ Paul H. Riss
 

 
Name: Paul H. Riss

 
Title: Chief Executive Officer

 
 
Address:
75 South Broadway, Suite 302

 
White Plains, NY 10602

 
Facsimile:914-682-0820

 
State of Incorporation:  New York


 
- 5 -

--------------------------------------------------------------------------------

 